DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owejan et al. (US 8,518,596).
Regarding claim 1, Owejan  discloses a fuel cell (abstract, fuel cell 10, Fig. 1) comprising an anode-side gas diffusion layer(anode gas diffusion layer 12, Fig. 1, Col. 3, line 41), an anode catalyst layer(anode catalyst 18, Fig. 1, Col. 3, line 43), an electrolyte membrane(polymeric ion conductive membrane 62, Fig. 1, Col.3  lines 45-46), a cathode catalyst layer (cathode catalyst 22, Fig. 1, Col. 3, line 45) and a cathode-side gas diffusion layer (cathode gas diffusion layer 14, Fig. 1, Col. 3, line 44)  in this order, wherein the diffusion resistance of the anode gas diffusion layer is significantly higher than the diffusion resistance of the cathode diffusion layer when operated with an anode fuel, a diffusion resistance which is significantly higher corresponds to a gas diffusion layer with a diffusion resistance which is increased by a multiplying factor such as 2 times, and  in a selected embodiment the diffusion resistance of the anode gas diffusion layer is at least 3 times the diffusion resistance of the cathode gas diffusion layer (Col. 4, lines 19-28) which overlaps the claim range of a gas diffusion resistance ratio of the anode-side gas diffusion layer to the cathode-side gas diffusion layer is more than 1.50 and less than 2.79, thus reading on the limitation.
Owejan is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 1, Owejan discloses an appropriate diffusion resistance can provide a diffusive flux that is optimized to minimize flooding and maintain ionomer hydration under wet and dry conditions respectively(Col. 4, lines 12-15) and the passive control of fuel cell water balance takes place by retaining some product water under dry operating conditions, and removing excess product water during wet operating conditions (Col. 2, lines 30-34) but does not explicitly disclose wherein a gas diffusion resistance value of the cathode-side gas diffusion layer is 84 S/m or less at a relative humidity of 165%; and wherein a gas diffusion resistance value of the anode-side gas diffusion layer is less than 234 S/m at a relative humidity of 165%.
It would have been obvious to one of ordinary skill in the art to provide in the fuel cell of Owejan, a gas diffusion resistance value of the cathode-side gas diffusion layer is 84 S/m or less at a relative humidity of 165%; and wherein a gas diffusion resistance value of the anode-side gas diffusion layer is less than 234 S/m at a relative humidity of 165% in order to balance flooding and ionomer hydration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Owejan discloses all of the claim limitations as set forth above. Owejan discloses the diffusion resistance of the anode gas diffusion layer is significantly higher than the diffusion resistance of the cathode diffusion layer when operated with an anode fuel, a diffusion resistance which is significantly higher corresponds to a gas diffusion layer with a diffusion resistance which is increased by a multiplying factor such as 2 times, and  in a selected embodiment the diffusion resistance of the anode gas diffusion layer is at least 3 times the diffusion resistance of the cathode gas diffusion layer (Col. 4, lines 19-28) which overlaps the claim range of the gas diffusion resistance ratio of the anode-side gas diffusion layer to the cathode-side gas diffusion layer is from 1.85 to 2.49, thus reading on the limitation.
Owejan is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claims 3 and 4, Owejan discloses all of the claim limitations as set forth above. Owejan discloses an appropriate diffusion resistance can provide a diffusive flux that is optimized to minimize flooding and maintain ionomer hydration under wet and dry conditions respectively(Col. 4, lines 12-15) and the passive control of fuel cell water balance takes place by retaining some product water under dry operating conditions, and removing excess product water during wet operating conditions (Col. 2, lines 30-34) but does not explicitly disclose wherein the gas diffusion resistance value of the cathode-side gas diffusion layer is 75 S/m or more and 84 S/m or less at a relative humidity of 165% (claim 3) and wherein the gas diffusion resistance value of the anode-side gas diffusion layer is 155 S/m or more and 187 S/m or less at a relative humidity of 165% (claim 4). 
It would have been obvious to one of ordinary skill in the art to provide in the fuel cell of Owejan, the gas diffusion resistance value of the cathode-side gas diffusion layer is 75 S/m or more and 84 S/m or less at a relative humidity of 165%  and wherein the gas diffusion resistance value of the anode-side gas diffusion layer is 155 S/m or more and 187 S/m or less at a relative humidity of 165% in order to balance flooding and ionomer hydration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724